Mr. Justice Waterman delivered the opinion of the Oourt, This case is here for the second time. Hpon this occasion we do not find in the record any such error as warrants a reversal of the .judgment. We are urged to reverse it upon the merits. Two juries, as well as two judges, have passed upon the merits. The court below, in each case, had a better opportunity to arrive at a correct conclusion as to the merits, than has this tribunal. Each of the judges before whom this case has been heard in the Circuit Court, saw and listened to the witnesses and, after verdict, on motion for new trial, considered all that had appeared before him. It is not true that this court is in a position to consider the evidence more deliberately than could the court below. We, at most, can but send the cause back for another trial, with, so far as we can see, a probability that a verdict similar to that now presented would be reached. We are not at liberty to instruct as to whom a jury shall give the most credence, or what is most probable. We, perhaps, if the matter were submitted to us, should not reach the result attained by juries and judges below. We have looked at the evidence and do not feel justified in interfering with the judgment of the Circuit Court; it will therefore be affirmed.